                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


KENDRICK J. BETTIS, et al.,                        )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )   CIVIL ACTION 19-0699-WS-N
                                                   )
ROUNDPOINT MORTGAGE                                )
COMPANY,                                           )
                                                   )
       Defendant.                                  )


                                              ORDER
       This matter comes before the Court on defendant’s Response to Order to Show Cause
(doc. 10) and the jurisdictional concerns raised in the Show Cause Order (doc. 9).
       On September 19, 2019, RoundPoint Mortgage Company filed a Notice of Removal (doc.
1), removing this action to this District Court, asserting both federal question and diversity
jurisdiction. Upon transfer of the case to the undersigned’s docket, a Show Cause Order was
entered on October 29, 2019, setting forth the Court’s “considerable doubts about the propriety
of removal, and more specifically whether federal jurisdiction exists under these circumstances.”
(Doc. 9, PageID.114.) In particular, the Show Cause Order emphasized the Supreme Court’s
holding just last term “that a third-party counterclaim defendant is not a ‘defendant’ who can
remove under § 1441(a).” Home Depot U.S.A., Inc. v. Jackson, 139 S.Ct. 1743, 1750 (2019).
The Show Cause Order also noted the Home Depot Court’s determination that 28 U.S.C. §
1441(a) “does not permit removal based on counterclaims at all, as a counterclaim is irrelevant to
whether the district court had ‘original jurisdiction’ over the civil action.” Id. at 1748.
Furthermore, the Show Cause Order observed that “there has been no showing and no
explanation by RoundPoint as to why it would be proper or permissible under Home Depot to
consider only a slice of this civil action, a subset of the claims and parties involved, to the
exclusion of the underlying Complaint and configuration of parties, to establish removal
jurisdiction under § 1441(a) merely because RoundPoint labels this a ‘direct action.’” (Doc. 9,
PageID.117.)1 Anticipating RoundPoint’s suggestion that federal jurisdiction could be created
by severing the original plaintiff’s Complaint from the “counterclaims” and realigning
RoundPoint as a defendant instead of a counter-defendant, the Show Cause Order cited the well-
worn general principle that “if jurisdiction did not exist on September 19, 2019, when
RoundPoint filed its Notice of Removal, then remand is mandatory, irrespective of what
transpires post-removal.” (Id.)
       On the basis of these concerns, the Court ordered RoundPoint to show cause why this
action should not be remanded to Mobile County Circuit Court for lack of removal jurisdiction.
The Court raised these issues sua sponte, as it is dutybound to do whenever such questions and
doubts arise. See, e.g., Green v. Graham, 906 F.3d 955, 961 (11th Cir. 2018) (“Longstanding
principles of federal law oblige us to inquire sua sponte whenever a doubt arises as to the
existence of federal jurisdiction …”) (citation omitted); Application of Furstenberg Finance SAS


       1
                 The court file reflects that only a portion of the pending lawsuit below
(specifically, the counterclaims asserted by Kendrick Bettis and Mercedes French against
RoundPoint) was actually removed to this District Court. Indeed, RoundPoint’s Notice of
Removal (doc. 1) captioned the action as Bettis and French versus RoundPoint and stated that it
was removing “the civil action styled, Kendrick J. Bettis and Mercedes L. French, Defendants/
Counter-Plaintiffs vs. RoundPoint Mortgage Company, Counter-Defendant, Case No.: CV-2019-
901332, which was originally filed in the Circuit Court of Mobile County, Alabama.” (Doc. 1,
PageID.1.) RoundPoint’s Civil Cover Sheet (doc. 1-1, PageID.16) recites the parties and action
being removed in the same manner. Nowhere in these documents does RoundPoint purport to be
removing the claims asserted by the original state-court plaintiff, G Investments, against the
original state-court defendants, Bettis and French. G Investments is not listed on the docket
sheet in this matter, nor has G Investments appeared or filed anything in these federal removal
proceedings. Indeed, it could not have done so, given that RoundPoint failed to include G
Investments in the Certificate of Service for its Notice of Removal or its Response to Show
Cause Order. Yet in its Response to the Show Cause Order, RoundPoint indicates that it
“properly removed the entire civil action under § 1446.” (Doc. 10, PageID.134.) Nothing in its
removal papers would support such a characterization, and certainly neither this Court nor the
Clerk of Court could have discerned that RoundPoint had removed anything other than the
claims brought by Bettis and French against it. Of course, as set forth in the Show Cause Order,
the G Investments Complaint against Bettis and French would not have been removable under 28
U.S.C. § 1441(a) because it does not lie within the original jurisdiction of federal district courts.
(Doc. 9, PageID.117.) RoundPoint has never persuasively explained either (i) how, under §
1446(a) and Home Depot, it could have removed only the “counterclaims” portion of the
underlying action; or (ii) how, if indeed it did remove the entire state-court action and not just the
“counterclaims” portion of it, it would have been jurisdictionally permissible to remove the G
Investments Complaint to federal court under these circumstances.


                                                 -2-
v. Litai Assets LLC, 877 F.3d 1031, 1033 (11th Cir. 2017) (“A federal court is obligated to inquire
into subject matter jurisdiction sua sponte whenever it may be lacking.”) (citation omitted).
       In its Response (doc. 10), RoundPoint first contends that realignment of the parties is
permissible – and indeed required – before jurisdiction can be determined. In support of this
proposition, RoundPoint cites City of Vestavia Hills v. General Fidelity Ins. Co., 676 F.3d 1310
(11th Cir. 2012), in which the City of Vestavia Hills sued both a judgment debtor (“Cameron”)
and Cameron’s insurer to collect a money judgment that the City had previously won against
Cameron. All parties agreed that the purpose of the suit was to establish whether the insurer was
obligated to provide coverage for the judgment, and that the City was raising no claims against
Cameron, which was named as a defendant solely because state law required it. The City and
Cameron were nondiverse; however, the insurer removed to federal court anyway, citing
diversity jurisdiction and arguing that Cameron should be realigned as a plaintiff because
Cameron and the City’s interests converged, inasmuch as they both wanted to force the insurance
company to provide coverage. As the Eleventh Circuit observed, “[t]here no longer is any
dispute between Vestavia Hills and Cameron, and the only thing that Cameron could want out of
this case is for Vestavia Hills to win.” Id. at 1314. The appellate court concluded “that the
district court did not err in realigning Cameron as a plaintiff and in refusing to remand this
matter to state court.” Id.
       Insofar as RoundPoint relies on Vestavia Hills for the general proposition that
realignment may be permitted in certain contexts before examining whether removal jurisdiction
is proper, the Court agrees. The trouble is that Vestavia Hills involves drastically different
circumstances than those present here. Our case does not feature a plaintiff and a purported
defendant whose interests are aligned. Nor does the propriety of removal jurisdiction in our case
turn on the presence or absence of diversity jurisdiction, as it did in Vestavia Hills. The
jurisdictional issue implicated by RoundPoint’s removal is whether realignment of a removing
counterclaim defendant as a “defendant” is permissible to circumvent the Home Depot holding
that 28 U.S.C. § 1441(a) “does not permit removal by any counterclaim defendant, including
parties brought into the lawsuit for the first time by the counterclaim.” 139 S.Ct. at 1748.
Vestavia Hills says little, if anything, about the particular conundrum presented here. In Vestavia
Hills, a plaintiff and a non-diverse purported defendant had identical interests, so it was a simple




                                                 -3-
matter to realign that nominal defendant as a plaintiff and deem its nondiverse citizenship not to
be fatal to the exercise of § 1332 jurisdiction.
       Here, by contrast, an entity called G Investments sued Bettis and French in state court.
Bettis and French brought “counterclaims” solely against RoundPoint, which was not a party to
the original suit and therefore could not properly be joined as the lone counterclaim defendant
under Rule 13(h). Unlike in Vestavia Hills, RoundPoint has no discernible identity of interests
with G Investments about anything. And the jurisdictional question is not whether diversity does
or does not exist, as it was in Vestavia Hills, but is instead whether a purported counterclaim
defendant improperly brought into the action under Rule 13(h) can be reclassified as a
“defendant” so as to escape the sweep of Home Depot and be eligible to remove an action at all.
Vestavia Hills does not appear to shed any light on these critical questions, but merely identifies
the general proposition that in a starkly different context realignment may be permissible before
passing on the existence vel non of removal jurisdiction.
       Stated differently, the “realignment” for which RoundPoint advocates in its memoranda
is not a simple moving of a party from one side of the “v.” in the caption to the other. Rather, it
is a splitting of one case into two. RoundPoint is pinning its removal jurisdiction hopes on a
contention that, at the time of removal, there were in actuality two cases. The first was an
ejectment action between G Investments, as plaintiff, and Bettis and French, as defendants. The
second was an action for errors and omissions in servicing a mortgage brought by Bettis and
French, as plaintiffs, and RoundPoint (the mortgage servicer), as defendant. Because
RoundPoint would have been appropriately classified as a “defendant” in the second action, it
maintains that Home Depot’s prohibition on removal by counterclaim defendants does not bar
removal jurisdiction here. Neither Vestavia Hills nor any other authority cited by RoundPoint in
its Response to Show Cause Order in any way endorses, approves or authorizes such utilization
of the realignment device to afford removal rights to an improperly joined counterclaim
defendant.
       Next, RoundPoint insists that Home Depot’s holding is “very narrow” and “acts as a bar
only when two factors are satisfied: (1) an additional defendant properly joined under Rule 13(h)
(i.e., a counterclaim asserted against the original plaintiff); and (2) the additional defendant
removes under § 1441(a).” (Doc. 10, PageID.127-28.) RoundPoint is correct that Home Depot
utilized the term “third-party counterclaim defendant,” which it defined as “a party first brought



                                                   -4-
into the case as an additional defendant to a counterclaim asserted against the original plaintiff.”
139 S.Ct. at 1747 n.1. However, the reason the Home Depot Court so defined the term is
because it had previously held in Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 61 S.Ct.
868, 85 L.Ed. 1214 (1941), that an original plaintiff named as a counterclaim defendant may not
remove a counterclaim against it. The issue in Home Depot was whether the Shamrock Oil rule
should extend to counterclaim defendants who had not been named as original plaintiffs. In
answering that question affirmatively, the Home Depot Court opined: “Considering the phrase
‘the defendant or the defendants’ in light of the structure of the statute and our precedent, we
conclude that § 1441(a) does not permit removal by any counterclaim defendant, including
parties brought into the lawsuit for the first time by the counterclaim.” 139 S.Ct. at 1748
(emphasis added). This reasoning would certainly appear to reach RoundPoint, which was after
all a party brought into the lawsuit for the first time by French and Bettis’s counterclaim.
RoundPoint identifies no authority holding – and no persuasive reason why – Home Depot’s
prohibition on removal by “any counterclaim defendant,” including parties brought into the
lawsuit for the first time by the counterclaim, does not or should not reach it here. It is simply
not apparent why the Home Depot rule logically should not apply where a named counterclaim
defendant has been brought into the action via the counterclaim plaintiff’s incorrect usage of
Rule 13(h), rather than through the counterclaim plaintiff’s correct usage of Rule 13(h).
       The upshot is this: RoundPoint is invoking the procedural device of realignment to
confer upon it the right to remove this action in a context in which it offers no authority that any
court has allowed realignment before. RoundPoint is asking for this Court to recognize a
distinction from the Supreme Court’s holding in Home Depot that no other court has apparently
adopted before. RoundPoint seeks to carve out an exception to the Home Depot holding for
which it provides no persuasive reasoning and which would look past the sweeping rationale
provided by the Supreme Court for the Home Depot rule. As the removing party invoking
federal jurisdiction, of course, RoundPoint bears the burden of showing that removal jurisdiction
was proper. See, e.g., Scimone v. Carnival Corp., 720 F.3d 876, 882 (11th Cir. 2013) (“the
burden of establishing removal jurisdiction rests with the defendant seeking removal”); Vestavia
Hills, 676 F.3d at 1313 n.1 (“The removing party bears the burden of proof regarding the
existence of federal subject matter jurisdiction.”). And all doubts must be resolved in favor of
remand. See, e.g., University of South Alabama v. American Tobacco Co., 168 F.3d 405, 411



                                                 -5-
(11th Cir. 1999) (“Because removal jurisdiction raises significant federalism concerns, federal
courts are directed to construe removal statutes strictly …. Indeed, all doubts about jurisdiction
should be resolved in favor of remand to state court.”).2
       In short, despite being afforded an opportunity to do so via the Show Cause Order,
RoundPoint has failed to meet its burden of establishing removal jurisdiction. Given the black-
letter principle that removal statutes must be construed strictly, the Court resolves its significant
lingering doubts about the existence of removal jurisdiction pursuant to Home Depot in favor of
remanding this action to state court. Accordingly, this action is hereby REMANDED to the
Circuit Court of Mobile County, Alabama, for further proceedings.


       DONE and ORDERED this 25th day of November, 2019.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE




       2
                 In a separate section of its Response to Order to Show Cause, RoundPoint
presents an argument under the heading, “IF THIS COURT FINDS THAT COMPLIANCE
WITH § 1441(a) IS PROCEDURAL, NOT JURISDICTIONAL, THIS COURT SHOULD NOT
REMAND TO STATE COURT.” (Doc. 10, PageID.129.) However, RoundPoint neither
contends nor makes any showing that the issue presented here is procedural, rather than
jurisdictional, in nature; to the contrary, RoundPoint expressly represents that “RoundPoint
believes that the issue before the Court is one of removal jurisdiction because it is interpreting
the removal jurisdiction statute.” (Id.) Given RoundPoint’s concession that the issues addressed
herein are jurisdictional in nature, and its failure to offer any legal basis for deeming them
procedural, the Court need not address in hypothetical terms what the appropriate course of
action would have been had the removal defect been procedural, rather than jurisdictional.


                                                 -6-
